Savage, J.
Trover. The declaration described the property converted as “one thousand logs, spruce, pine and hemlock, all duly branded with the private marks of said plaintiff, of the value of one thousand dollars.” The defendant has demurred specially, and claims that the property is not described with sufficient particularity. We think otherwise.
In trover, the property converted should be described with reasonable certainty, in order that the jury may know what is meant, and the defendant protected against another suit for the same cause of action. But a very general description is sufficient. The particularity required in detinue or replevin is unnecessary, for in those actions the things themselves are recoverable, while in trover only damages can be recovered. Stinchfield v. Twaddle, 81 Maine, 273; Edgerly v. Emerson, 23 N. H. 555; Colebrook v. Merrill, 46 N. H. 160; 26 Am. & Eng. Ency. of Law (1st Ed.) p. 805.
It can hardly be doubted that the description “one thousand logs,” without qualification, would be sufficiently certain, in trover. The addition of the words, “spruce, pine and hemlock” does not make the description less certain. In reality these words make it more certain, for they’.limit the, logs to spruce, pine and hemlock, and exclude all others. Upon trial the plaintiff would be limited to proof of logs of the kinds described. Ewell v. Gillis, 14 Maine, 72. The presiding justice at nisi prius should have overruled the demurrer.

Exceptions sustained. Demurrer overruled.